Citation Nr: 1540683	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  03-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Montgomery, Alabama VA Regional Office (RO).  The Veteran's notice of disagreement (NOD) was received in July 2003.  A statement of the case (SOC) was issued in September 2003, and a substantive appeal was received in November 2003.  

In May 2004, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In a decision issued in November 2004, the Board upheld the RO's decision to deny service connection for a bilateral leg disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2006, the Court issued an order affirming the Board's denial of service connection for a bilateral leg disability.  However, in October 2006, the Veteran filed a motion for single-judge reconsideration.  In March 2007, the Court issued a judgment that granted the motion for single-judge reconsideration; withdrew the August 2006 order; and vacated the Board's decision regarding the denial of service connection for a bilateral leg disability, remanding the matter to the Board for readjudication consistent with the instructions outlined in its February 2007 memorandum decision.

In February 2010 and in August 2012, the Board remanded the claim for additional development.


FINDING OF FACT

A bilateral leg disability was not manifested in service or within the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current bilateral leg disability is related to an event, injury, or disease in service.
CONCLUSION OF LAW

Service connection for a bilateral leg disability is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for a bilateral leg disability prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular, February 2003, February 2004, February 2010, and August 2012 letters explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The February 2010 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/ supplement the record and neither he nor his representative has alleged (including before the Court) that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, and pertinent postservice treatment records have been secured and associated with the claims file.  His statements in support of the claims are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

Notably, in the Court's February 2007 memorandum decision, it was observed that the Veteran had reported receiving treatment for his claimed disability from a VA clinic in Columbus, Ohio, as early as 1991.  The Court then stated that the "Board denied [the Veteran's] claim on the basis that there was no evidence of a current bilateral leg condition, without addressing [his] testimony or whether any efforts had been made to obtain the treatment records mentioned by the [Veteran."  

A review of the record shows that subsequent to the February 2007 memorandum decision, and as part of development conducted in conjunction with a separate then-pending claim, the RO attempted to obtain records from the VA outpatient clinic in Columbus, Ohio.  In a letter received in January 2009, the Chief of the Health Information Management Section for that clinic responded that they did not have any records for the Veteran.  The RO then contacted the Veteran by telephone in January 2009, at which time he clarified he was treated at the VA clinic in Columbus, Georgia, and not in Columbus, Ohio.  The Board notes that the parent facility for the VA clinic in Columbus, Georgia, is the Central Alabama Veterans Health Care System.  Records from the Central Alabama Veterans Health Care System have been secured and associated with the record.

In the Board's August 2012 remand, it was also noted that the Veteran had reported being under the care of a private physician and was receiving private medical treatment for his knees from Drs. A & S.  Although the record contained some treatment records from these providers, the Board was of the opinion that complete treatment records were not associated with the claims file.  Therefore, on remand, it was requested that the Veteran provide VA with the necessary authorizations for the release of this pertinent private treatment records.  In September 2012, the Veteran's then-attorney advised that records from Drs. A & S were unavailable as they had "exceed[ed] the 10 year period for which records are kept with these doctors and [had] since been destroyed."

Also in the Board's August 2012 remand, it was noted that "[a]lthough a June 2012 supplemental statement of the case reflects 'electronic and hard copy review of outpatient treatment records from the Central Alabama Veterans Healthcare System (CAVHCS) dated November 9, 2007 through May 25, 2012,' the last notes within the claims file were generated June 10, 2010."  Therefore, the Board instructed that all records of VA treatment or examination occurring after June 10, 2010, be secured and associated with the record either in hardcopy or electronic form within the Virtual VA system.  A review of the most recent supplemental statement of the case, issued in June 2015, reflects that the Agency of Original Jurisdiction (AOJ) once again completed an "electronic review" of VA treatment records.  However, a review of the Veteran's record in the Virtual VA system reflects that VA treatment records through June 2015 have been associated in electronic form; therefore, this is not the case where records reviewed by the AOJ are unavailable for the Board to review.  

As all available treatment records from VA and private healthcare providers have been obtained and associated with the record, the Board is satisfied that there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Also, the Veteran was afforded a VA examination in August 2010, February 2012, and in June 2015, with supplemental medical opinions obtained in May 2011, June 2012, and in August 2015.  The Board finds the August 2010, February 2012, and June 2015 VA examinations and the May 2011 and June 2012 supplemental medical opinions to be adequate as they were based on interviews with the Veteran, a complete physical examination, and review of the claims file.  

Regarding the August 2015 supplemental medical opinion, the Board notes that although the report was initiated at the time of the June 2015 VA examination, it was not completed (or added to the Veteran's electronic claims file) until August 2015 and thus was not reviewed by the AOJ.  According to 38 C.F.R. § 20.1304(c), when pertinent evidence is referred to the Board by the AOJ under 38 C.F.R. § 19.37(b), such evidence must be referred to the AOJ for review, unless this procedural right is waived by the appellant or representative.  In September 2015, the Veteran's representative submitted a waiver of review for the "D/B/Q examination dated June 27, 2015."  Although this waiver specifically references the examination report completed in June 2015, the Board notes that the August 2015 supplemental medical opinion was also reviewed by the representative prior to his submission of the waiver of initial AOJ review.  Furthermore, the August 2015 supplemental opinion report itself notes that the examination underlying the report was performed on June 27, 2015.  Therefore, the Board finds that the waiver encompasses the report of the August 2015 supplemental medical opinion.  Notably, the Veteran is not prejudiced by this finding, as the Board has since determined that the August 2015 supplemental medical opinion (which was unfavorable towards the Veteran) was not based on an accurate report of the Veteran's medical history and will not be relied on or further discussed herein.

Finally, the Veteran was provided an opportunity to set forth his contentions during a May 2004 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the May 2004 Travel Board hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted (including before the Court) that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

I. Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for a bilateral leg disability.  It is his contention that his current bilateral leg disability is related to an incident in service wherein he was assaulted and beaten by three civilians in 1978 or 1979, while stationed in Germany.  He states his legs were injured during this assault and that he sustained torn ligaments and damaged cartilage in the right leg as a result.  He denies any subsequent injury to his legs and notes that he had right knee surgery in 1978 or 1980.  See May 2004 Travel Board hearing transcript.

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to a bilateral leg condition.  A December 1978 ear, nose and throat consultation report notes that he had been assaulted earlier that month and suffered cuts to his right arm and back with fist blows to his face.  He complained of subsequent hearing loss.  No other complaints or injuries were noted at that time.

A June 1982 National Guard medical history report notes the Veteran was treated in Germany for cuts.  In that same report, he also denied having or ever having had swollen or painful joints, cramps in his leg, and broken bones.  He was not sure if he had or had ever had arthritis and/or foot trouble.  The accompanying examination report indicates a normal evaluation of the Veteran's lower extremities.  Subsequent private and National Guard treatment records note leg complaints associated with 1983, 1989, and 1992 low back injuries.  A June 1989 treatment record from St. Francis Hospital notes the Veteran's history of having undergone right knee arthroscopic surgery two years earlier.

May 1992 to November 1993 private treatment records from the Hughston Orthopaedic Clinic show that in February 1993, the Veteran complained of persistent symptoms of neck discomfort following a lifting injury.  Such symptoms included pain from the neck radiating down into the back with occasional pain in both legs.  Herniated nucleus pulposus at the C6-7 level was assessed.
August 1992 to June 1993 private treatment records from The Medical Center are silent for any complaints, findings, treatment, or diagnoses related to a bilateral leg condition

A May 1995 VA general medical examination report reflects the Veteran's complaints of back and knee pain.  Lumbosacral spine strain and degenerative joint disease in the right knee were diagnosed.  

The Veteran's VA treatment records include a May 1995 X-ray report which showed mild degenerative changes in the right knee.  An October 2003 X-ray report similarly showed mild degenerative arthritis changes in the knee joint.  In October 2004, the Veteran presented to the emergency room with complaints of atypical chest pains.  At that time, he reported a history of gastroesophageal reflux disease and stated that he thought his low back and knees were hurting as part of the same process.  Atypical chest pain was assessed.  

In February 2005, the Veteran complained to his primary care provider of back and leg pain.  In March 2007, he reported during a history and physical that he was assaulted and beaten with an object while on active duty.  His current medical problems were reported as, "Pain on top of head and cervical neck problems and headaches."  An examination of the knees revealed good range of motion with crepitance greater on the left than in the right.  

In May 2009, the Veteran was unable to complete an exercise tolerance test because of pain in his right leg.  In February 2010, he complained of pain that went up the back and around to the left side.  In March 2010, he again complained of problems with his right and left knee, and described it as a pain that started in the lower back which then radiated towards the foot.  Sometimes this happened in the reverse as well.  It was noted that the Veteran had had surgery on the right knee for arthroscopic torn ligaments and cartilage.  Chronic low pain, hypertension, and cervicalgia were assessed.  

In March 2012, it was noted that the Veteran continued to have problems with the right knee; right knee pain was assessed.  An MRI study was also completed; it revealed a right knee medial meniscal tear.  Treatment records from 2015 reflect the Veteran's diagnosis of osteoarthritis in the knees.

SSA records likewise document the Veteran's medical history of pain in the lower leg joints and osteoarthritis in the lower legs.  They do not, however, contain any opinions regarding the etiology of these conditions.

In August 2010, the Veteran was afforded a VA examination for the right knee.  He reported that his right knee was injured while he was serving in Germany and assaulted in 1980.  He stated he was given an X-ray and crutches in service, and that after leaving service in 1981, he continued to seek treatment in the private sector where he underwent an arthroscopic procedure in 1983 for a torn cartilage.  After a physical examination of the right knee, posttraumatic degenerative joint disease was diagnosed.  The examiner declined to provide an opinion as to the etiology of the right knee disability as the Veteran's claims file was not available for review.  In May 2011, the Veteran's claims file was forwarded to the examiner for review.  He stated, "After review I was unable to document the patient's allegation of service-connection injury to his right knee.  I therefore feel it is less likely as not that the patient's right knee condition was related to, aggravated by, or resulted from his military service."

In February 2012, the Veteran was provided a VA examination for the left knee.  The Veteran again reported that his left knee was injured while serving in Germany when he was assaulted in 1980.  He stated that he could not recall if he received any treatment for this condition while in service, but reported having continuous pain until 2006 when he had arthroscopic surgery for ligamentous and cartilage injury.  He could not recall who, when, and where this surgery was performed.  After a physical examination, early degenerative joint disease of the left knee was diagnosed.  The examiner opined that the Veteran's right knee disability (which he examined in August 2010) did not have its onset within one year of separation from service.  He further explained that he reason he did not examine the Veteran's left knee during the prior VA examination was because, at that time, the Veteran had only complained of right knee pain.  

In June 2012, the Veteran's claims file was returned to the August 2010 and February 2012 VA examiner for an opinion as to the etiology of the Veteran's left knee disability.  He opined that this disability was less likely than not related to the Veteran's service because there was inadequate documentation to relate the disability to his service.  He further opined that there was no evidence in the claims file to show that the Veteran's left knee arthritis had its onset within one year of his separation from service.

An August 2013 operative report from Hughston Memorial Hospital reflects that the Veteran underwent a right knee scope partial medial lateral meniscectomy and right knee scope chondroplasty of the medial and patellofemoral compartments.  

In March 2015, the Veteran's private physician, Dr. M.M.T., provided the opinion that the Veteran's right knee disability was "more than likely than not related to him in the military."

In June 2015, the Veteran was provided a VA examination of the right knee.  He reported injuring his right knee during an assault while serving in Germany in 1979.  He reported receiving physical therapy and crutches, and stated that over the years his right knee condition had worsened without any further injury to the knee.  After a physical examination, degenerative joint disease of the bilateral knees was diagnosed.  The examiner further opined that given the presence of degenerative joint disease in both knees, the Veteran's right knee disability was less likely as not due to his service.  The examiner explained that he had not been able to locate any information related to a right knee injury or treatment during his active duty period, and further noted that in a report of medical history dated in June 1982, the Veteran denied having a history of swollen or painful joints.

As was noted above, to successfully establish a claim for service conjection, it must be shown that the Veteran's claimed disability is related to his service.  Here, the Veteran has claimed a bilateral leg disability.  The foregoing evidence shows that the Veteran has been given a diagnosis of degenerative joint disease in the right and left knees.

In various statements, the Veteran has stated that his bilateral leg disability had its onset in service, when he was assaulted in Germany, and that it continued to pain him even after he separated from service.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like pain in the knees/legs, his statements that he has had a bilateral leg disability ever since service are not credible.

Significantly, the Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to a bilateral leg condition (including the knees).  Furthermore, although a December 1978 ear, nose and throat consultation report noted that the Veteran had been assaulted earlier that month, the only injuries reported as a result of that incident were cuts to his right arm and back and fist blows to his face.  It was not reported that the Veteran suffered an injury to the legs, or that he required treatment, physical therapy, and/or crutches because of his legs.  Similarly, in a June 1982 National Guard medical history report, which was completed by the Veteran, he reported only that he was treated in Germany for cuts.  Although he was not sure if had or had ever had arthritis and/or foot trouble, he denied having or ever having had swollen or painful joints, cramps in his leg, and broken bones.  The accompanying examination report also indicated a normal evaluation of the Veteran's lower extremities.

In light of the foregoing, the Board finds the Veteran's statements that his bilateral leg disability had its onset in service not credible; therefore, service connection for a bilateral leg disability on the basis that such disability became manifest in service and persisted since, is not warranted.  As there is also no competent and credible evidence that the degenerative joint disease in his right and left knees was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).  See also February 2012 VA examination report (opining that the Veteran's right knee disability did not have its onset within one year of separation from service); June 2012 VA supplemental medical opinion report (opining that the Veteran's left knee disability did not have its onset within one year of separation from service).

Regarding whether the Veteran's right leg disability is otherwise related to his service, the record includes both medical evidence that potentially supports the Veteran's claim and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence that potentially supports the Veteran's claim for the right leg consists of a March 2015 opinion from Dr. M.M.T., who states that the Veteran's right knee disability is "more than likely than not related to him in the military."  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008), the Court held that when evaluating the probative value of a medical opinion, the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Here, apart from noting that the Veteran was under his care for his right knee/lower extremity, Dr. M.M.T. did not identify what records or statements he reviewed, if any, prior to rendering his opinion.  Furthermore, Dr. M.M.T. also failed to explain the rationale for his opinion and in Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), the Court held that, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion."  See also Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the Board finds Dr. M.M.T.'s opinion inadequate to properly address the matter of whether the Veteran's bilateral leg/knee disability is related to his service.  

The evidence weighing against the Veteran's claim regarding the right leg consists of the May 2011 VA supplemental medical opinion report and the June 2015 VA examination report.  These reports contain opinions stating that it is less likely as not that the Veteran's right knee disability is related to his service.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the May 2011 and June 2015 opinions because they were provided by physicians (who by virtue of training and experience are eminently qualified to offer these opinions); contain a complete description of the claimed disability; includes rationale for the opinions provided; and reflect familiarity with the clinical data and the Veteran's complete medical history.  In particular, the examiners have explained the rationale for their opinions by noting that the Veteran's service records do not support a finding that he injured his bilateral lower extremities, to include the knee, in service.  

Regarding the Veteran's claim regarding the left leg, the only opinion on this matter is the June 2012 VA supplemental medical opinion wherein the examiner stated it was less likely than not that the Veteran's left knee disability was related to his service.  The examiner explained that there was inadequate documentation in the record to relate this disability to his service.  As this opinion was supported by a rationale, provided by a physician, and reflects familiarity with the clinical data and Veteran's complete medical history, the Board finds it likewise probative.  Significantly, there are no other competent opinions to the contrary regarding the Veteran's left leg disability.

As for the statements from the Veteran relating his bilateral leg disability to his service, while he may be competent to testify as to the symptoms he experiences (such as aches and pain), it is beyond his competence as a layperson to opine that his bilateral leg disability is related to his service.  The Veteran lacks the training to opine whether a bilateral leg disability may (in the absence of credible evidence of continuity, as here) be related to remote incidences in service; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral leg disability and his service.  Accordingly, the appeal seeking service connection for a bilateral leg disability must be denied.


ORDER

Service connection for a bilateral leg disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


